Case: 21-10961      Document: 00516448162         Page: 1     Date Filed: 08/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                   August 25, 2022
                                  No. 21-10961                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Adelbert H. Warner, II,

                                                            Petitioner—Appellant,

                                       versus

   K. Zook, Warden, FCI Seagoville,

                                                            Respondent—Appellee.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:21-CV-1473


   Before Higginbotham, Duncan and Wilson, Circuit Judges.
   Per Curiam:*
          Adelbert H. Warner, II, federal prisoner # 13604-040, seeks to
   proceed in forma pauperis (IFP) in this appeal from the denial of his
   28 U.S.C. § 2241 petition. In doing so, he challenges the district court’s
   certification that the appeal was not taken in good faith. See Baugh v. Taylor,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10961     Document: 00516448162             Page: 2   Date Filed: 08/25/2022




                                      No. 21-10961


   117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3). To obtain IFP
   status, Warner must show not only that he is a pauper but also that his appeal
   raises a nonfrivolous issue. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
   1982); Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983).
          Warner’s § 2241 petition attacks his convictions for producing and
   distributing child pornography, which he previously challenged without
   success under 28 U.S.C. § 2255. To attack a conviction or sentence under
   § 2241, a federal prisoner must satisfy the savings clause of § 2255(e) by
   showing the inadequacy or ineffectiveness of the § 2255 remedy. Reyes-
   Requena v. United States, 243 F.3d 893, 900–01 (5th Cir. 2001). A prisoner
   makes this showing if he demonstrates that his petition raises a claim
   previously foreclosed by circuit law and based on a retroactively applicable
   Supreme Court decision establishing that he may have been convicted of a
   nonexistent offense. Id. at 904.
          In Warner’s view, the savings-clause test does not apply here because
   he asserts actual innocence. But the cases he cites do not establish, and this
   court has not held, that innocence provides an independent gateway for
   review of claims presented in a § 2241 petition. See McQuiggin v. Perkins, 569
   U.S. 383, 386 (2013); Schlup v. Delo, 513 U.S. 298, 315 (1995). Warner also
   does not suggest that he can make the requisite showing under the savings
   clause. See Reyes-Requena, 243 F.3d at 904.
          Accordingly, Warner fails to demonstrate that his appeal involves
   legal points of arguable merit. See Howard, 707 F.2d at 220. Accordingly, his
   motion to proceed IFP is DENIED, and the appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2. Warner’s
   motions to supplement his brief are DENIED.




                                           2